PER CURIAM.
In this workers’ compensation appeal, Claimant asserts the Judge of Compensation Claims (JCC) erred for six reasons. We find merit in only one-whether the JCC erred in concluding that section 440.34(1), Florida Statutes, prohibited her from approving a retainer agreement whereby Claimant would pay his attorney an hourly fee for defending him at a hearing on the Employer/Carrier’s motion to tax costs. See Jacobson v. Se. Pers. Leasing, Inc., 113 So.3d 1042, 1045 (Fla. 1st DCA 2013) (“We conclude to the extent that sections 440.34 and 440.105(3)(c), Florida Statutes, prohibit Claimant from *1006retaining counsel to defend a motion to tax costs against him, those statutes infringe upon Claimant’s constitutional rights under the First Amendment of the Constitution.”). Accordingly, we reverse the order of the JCC denying the motion for approval of the retainer agreement, and remand for entry of an order approving the agreement. On remand, the JCC has the authority to determine whether the proposed fee is reasonable.
REVERSED and REMANDED for further proceedings consistent with this opinion.
THOMAS, ROWE, and SWANSON, JJ., concur.